Exhibit 10.1 RETIREMENT AND CONSULTING AGREEMENT This Retirement and Consulting Agreement (the “Agreement”), effective as ofMay 24, 2010, is entered into by and between Technology Research Corporation, a Florida corporation having its principal offices located at 5250 140th Avenue North, Clearwater, Florida 33760 (the “Company”) andRaymond B. Wood, whose address is 1760 Allens Creek Drive, Clearwater, Florida 33764 (the “Executive”). BACKGROUND INFORMATION Executive, a founder of the Company, has served as a member of the Company’s Board of Directors and as Senior Vice President and Director of Government Operations and Marketing since the Company’s inception in 1981.The Company and Executive have agreed that Executive will retire and resign his position as a senior executive officer effective as of August 5, 2010 and the parties hereto have agreed that Executive will thereafter provide services to the Company as a consultant from August 5, 2010 through August 4, 2012.The parties have also agreed that Executive will continue to serve as a member of the Company’s Board of Directors until the Company holds its 2010 annual meeting of stockholders.Accordingly, the parties wish to enter into this Agreement to set forth the terms and conditions related to Executive’s retirement, as well as the consulting services to be provided following such retirement.In consideration of the agreements and mutual promises contained herein and other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged.The parties agree as follows: OPERATIVE PROVISIONS 1.Executive Retirement.Executive agrees that the effective date of his retirement as a senior executive officer of the Company will be August 5, 2010 (the “Retirement Date”).Effective as of the Retirement Date, Executive shall be deemed to have resigned his employment and his positions with the Company as Senior Vice President and Director of Government Operations and Marketing.Executive will continue to serve as a member of the Company’s Board of Directors until the date of the Company’s 2010 annual stockholders’ meeting, presently expected to be held on August 5, 2010.Commencing on the Retirement Date, Executive shall serve as an independent consultant to the Company on the terms set forth in this Agreement.For purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), Executive’s termination of employment on the Retirement Date will constitute a “separation from service” within the meaning of Section 409A (as defined in Section 8b of this Agreement). 2.Retirement Related Agreements.In consideration of the payment of compensation, providing benefits and making adjustments to outstanding equity awards to which Executive is not currently entitled or that are not required to be provided by law, subject to Executive signing a general release of claims in the form related hereto as Exhibit “A” (the “Release”), the parties hereto agree that: a.On the Retirement Date, the Company shall pay Executive his unpaid base salary through the Retirement Date plus any accrued and unused vacation pay benefits provided under the Company’s employment policies.
